Title: From George Washington to Christian Febiger, 12 January 1782
From: Washington, George
To: Febiger, Christian


                  
                     Sir
                     Philada 12th January 1782.
                  
                  I was much surprised, on receiving a letter from Genl St Clair dated at Taylors ferry on the 26th of November, to find, that instead of being joined by a detachment of the Virginia line, he had received a letter from you inclosing a representation from the Officers assembled at Cumberland Court, amounting to a positive refusal to march except certain terms were complied with by the State—The impropriety of such conduct, to give it no harsher name, is so glaring, that I am in hopes the Gentlemen will upon cool reflection condemn it themselves—What can they expect from their soldiers, when they themselves strike at the Root of Authority and discipline?  That they have reason to complain, in common with their Brethren, of the hardships they have endured and the difficulties they labor under for want of their pay, I am ready to allow; but they are mistaken if they think they are the only sufferers—There are Corps in the Army belonging to no particular States, the Officers and Men of which have derived no assistance from any quarter—some States may have done more than others for their Troops, but of this I am confident, that all are yet much in arrear in fact, as the principal satisfaction that has been made, has been a liquidation of Accounts and Certificates granted for the Amount due.
                  There is one reason urged in the representation which I am sorry to see given by Officers and those too of my own Country, that they look upon our Independance as established, and that therefore their quitting the service can be of no public disadvantage.  Do they think the remaining force of the enemy is to be crushed by Words or Blows.  I should suppose by the former, or they would never have stated an Idea not only ridiculous but of dangerous tendency.
                  While I think it my duty severely to censure the conduct alluded to, I think I am bound to endeavour to obtain reasonable redress.  I have for that purpose written to His Excellency the Governor and have requested him to use every exertion, so to provide for and equip the detachment which is ready, that both Officers and Men may be enabled to go upon service with some tolerable degree of comfort—This I hope he will do—after which I expect and insist, in the most positive Manner, that the detachment shall march.  The Officers must and do very well know that it is not in the power of the State to pay them up in good Money.  If therefore they combine to make that a plea, I shall take it for granted that disinclination to the service upon which they are going is the real motive.  I shall be very anxious to hear from you on this subject—for you must suppose my feelings are particularly wounded on the occasion.  When asked whether any and what reinforcements have marched from Virginia, I shall blush when I say none, and more so when I assign the cause.  I am Sir Yr most obt servt.
                  
               